Citation Nr: 0513793	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  96-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974 and from November 1979 to September 1988.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
August 1995 and November 1996 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In November 1999, the Board determined that the veterans 
claims were well grounded and remanded the case for 
additional development.  After completion of the requested 
development, the case was returned to the Board for further 
appellate consideration.  

In February 2003, the Board sought an opinion from an 
independent medical examiner (IME), which it received in 
March 2005.  The same month the Board forwarded a copy of the 
IME's opinion to the veteran and his representative for 
additional evidence or argument.   In response, the veteran's 
representative submitted an informal hearing presentation, 
which included a response from C. N. B, M.D. to the IME's 
opinion.  The veteran's representative specifically did not 
waive review by the agency of original jurisdiction (AOJ) of 
the additional evidence.  Thus, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran claims that he is entitled to service connection 
for cervical and lumbar spine disorders with radiculopathy 
into the right lower extremity due to an in-service motor 
vehicle accidents (MVA) in June 1981, or alternatively, to 
lower back pain radiating into the right leg in late 1982.

Service medical records show the veteran was hospital for a 
week during the summer of 1981 for injuries sustained in an 
MVA.  The veteran was diagnosed and treated for bilateral 
clavicular fractures (no nerve or artery involved) and a 
fracture of the fifth costal cartilage on the right.  In 
November 1982, the veteran was seen for treatment of lower 
back pain with radiation down his right side.  He was placed 
on a temporary physical profile for right sciatic nerve pain 
and prohibited from participating in physical training, 
running, jumping, marching, driving military vehicles, or 
lifting, pulling or pushing more than 10 pounds.  Later 
physical examination reports dated in June 1984 and October 
1987 indicate that the veteran's lower extremities, spine, 
other musculoskeletal and neurologic systems were clinically 
normal.  

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA is applicable to claims pending on November 9, 2000.  In 
the present case, the Board finds that VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issues addressed in 
this remand.  The Board observes that the last supplemental 
statement of the case was issued in July 2001, prior to the 
issuance of the revisions to the regulations implementing the 
VCAA's notice and duty to assist provisions.  See 38 C.F.R. 
§§ 3.102, 3.159 (2004); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  Consequently, a remand is required to comply with the 
notice and duty to assist provisions contained in the VCAA.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004) and 
VAOPGCPREC 7-2004.  This has not been done and must be 
accomplished on remand.  The veteran has not asserted that 
his current cervical and lumbar spine disorders are secondary 
to his service-connected disabilities.  Therefore, on remand, 
the RO must notify the veteran of what is needed to establish 
service connection on both a direct and presumptive basis.

Moreover, the Board observes that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the 
Board's ability to cure VCAA deficiencies and held that 
records such as the recently received response to the IME's 
opinion must be reviewed by the AOJ before final action is 
taken by the Board.

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  In compliance with the November 1999 
remand, the RO sought information from the veteran on health 
care providers and provided an examination in March 2001.  
The Board notes that the March 2005 IME did not think any 
further testing would assist in making a decision, except for 
information of any activity or for injury/action when the 
veteran was a truck driver which might be helpful.  In a 
November 1999 response to the RO's letter asking him to 
identify health care providers since September 1988, the 
veteran indicated that up until the time he sought medical 
treatment from the Little Rock VA, he had self-medicated his 
back complaints because they were episodic in nature.  At a 
March 2001 VA examination, the veteran denied that there have 
ever been any other injuries to his back and stated that, 
between 1988 and 1994, he did not seek any medical attention 
for neck or back pain, adding that his low back pain was 
episodic during that time and he did not think it was bad 
enough to seek medical attention.  In compliance with the 
November 1999 remand, the RO also sought and obtained VA 
treatment records from October 1994 through February 2000.  
On remand, the RO should contact the veteran and ask him to 
identify and sign releases for health care providers that 
have treated him for cervical and lumbar spine disorders or 
for complaints involving the extremities from February 2000 
to the present and should obtain missing non-VA and VA 
records for that period and any employment medical records 
from September 1988.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
cervical and lumbar spine disorders or 
for complaints involving the extremities 
from February 2000 to the present.  The 
RO should attempt to obtain records from 
each health care provider he identifies 
and indicates may still have records 
available, in particular any missing 
records from the Little Rock VA Medical 
Center, if not already in the claims 
file.  The veteran should also be asked 
to sign releases of information from his 
former employers from September 1988 to 
the present; any employment medical 
records should be associated with the 
file.  If records are unavailable, please 
have the provider so indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate 
entitlement to service connection on a 
direct and/or presumptive basis; (2) of 
the information and evidence that VA will 
seek to provide or has provided; (3) of 
the information and evidence that the 
claimant is expected to provide; and 
(4) request or tell him to provide any 
non-duplicative evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims to include on a 
direct and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to the issues on appeal, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




